In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Gartenstein, J.), dated November 4,1985, which, upon a fact-finding order of the same court, dated October 23, 1985, made after a hearing, that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, placed him in the custody of the New York State Division for Youth for a period of 12 months. The appeal brings up for review the fact-finding order dated October 23, 1985.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in a light most favorable to the prosecution, as we are required to do, the proof was sufficient to support the conclusion that the appellant committed an act which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree (see, People v Lewis, 64 NY2d 1111, 1112; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the appellant’s guilt beyond a reasonable doubt.
The appellant’s remaining contention has not been preserved for our review, and, in any event, is without merit (see, People v Melendez, 55 NY2d 445, 451; People v Bethune, 105 AD2d 262, 269). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.